DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9, in the reply filed on 5-9-22 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-9-22.
Applicant’s amendment filed on 1-28-20 has been entered.  Claims 1-5 and 8-10 have been amended.  Claims 1-11 are pending.
Claims 1-9 are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-28-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 1-28-20 only contains 25 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “Fox” in line 4 of claim 1 is vague and renders the claim indefinite.  The term “Fox” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “Fox” would be remedial.  Claims 2-4 depend from claim 1 but fail to clarify the indefiniteness.
The term “Fox” in line 3 of claim 6 is vague and renders the claim indefinite.  The term “Fox” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “Fox” would be remedial.  Claims 7-9 depend from claim 6 but fail to clarify the indefiniteness.
The phrase “an NK2 homeobox family gene expression vector” in line 3 of claim 1 is vague and renders the claim indefinite.  It is unclear whether the “an NK2 homeobox family gene expression vector” comprises the nucleotide sequence encoding the NK2 homeobox family protein or it means the expression vector is intended to express an NK2 homeobox family gene but the expression vector haven’t had the NK2 homeobox family gene cloned into the vector yet.  Claims 2-5 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “a Fox family gene expression vector” in line 4 of claim 1 is vague and renders the claim indefinite.  It is unclear whether the “a Fox family gene expression vector” comprises the nucleotide sequence encoding the Fox family protein or it means the expression vector is intended to express a Fox family gene but the expression vector haven’t had the Fox family gene cloned into the vector yet.  Claims 2-5 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “a Gata family gene expression vector” in lines 2-3 of claim 2 is vague and renders the claim indefinite.  It is unclear whether the “a Gata family gene expression vector” comprises the nucleotide sequence encoding the Gata family protein or it means the expression vector is intended to express a Gata family gene but the expression vector haven’t had the Gata family gene cloned into the vector yet.  Claim 3 depends from claim 2 but fail to clarify the indefiniteness.
The phrase “forcing a somatic cell to express an NK2 homeobox family gene and a Fox family gene” in lines 3-4 of claim 6 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “forcing a somatic cell to express an NK2 homeobox family gene and a Fox family gene”.  It is unclear what would be the meaning of “forcing… to express”.  It is unclear whether the somatic cell somehow increases expression of its endogenous NK2 homeobox family gene and endogenous Fox family gene, or the somatic cell is transfected with expression vector comprising exogenous nucleic acids encoding NK2 homeobox family gene and Fox family gene.  Claims 7-9 depend from claim 6 but fail to clarify the indefiniteness.
The phrase “a Gata family gene is further forcibly expressed in the forcing the somatic cell” in lines 1-2 of claim 7 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a Gata family gene is further forcibly expressed”.  It is unclear what would be the meaning of “forcibly expressed”.  It is unclear whether the somatic cell somehow increases expression of its endogenous Gata family gene, or the somatic cell is transfected with expression vector comprising exogenous nucleic acid encoding Gata family gene.
Claim 1 recites the limitation "the reagent comprising" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 has been amended to recite a kit but not a reagent.  There is no antecedent basis for the phrase “the reagent”.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Whether alveolar epithelial cells are obtained after culturing the somatic cell after forced expression.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing mouse alveolar epithelial cells expressing Surfactant Protein C (Sftpc) gene and Secretoglobin Family 1A Member 1 (Scgb1a1) gene by introducing NK2 family gene and Fox family gene and/or Gata family gene into fibroblasts derived from a mouse fetus, does not reasonably provide enablement for producing alveolar epithelial cells from various somatic cells, derived from numerous different organisms, forced to express an NK2 homeobox family gene and a Fox family gene, or further forced to express Gata family gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 6-9 are directed to a method for manufacturing alveolar epithelial cells, the method comprising forcing a somatic cell to express an NK2 homeobox family gene and a Fox family gene, and culturing the somatic cell after forced expression.  Claim 7 specifies the Gata family gene is further forcibly expressed in said somatic cell.  Claim 8 specifies the culturing step is performed by three-dimensional culture.  Claim 9 specifies the culturing is performed in the presence of dexamethasone and a FGF family protein.  

Nature of the invention: 
A method for manufacturing alveolar epithelial cells, the method comprising forcing a somatic cell to express an NK2 homeobox family gene and a Fox family gene, or further forcing expression of Gata family gene, and culturing the somatic cell after forced expression.  

The state of the prior art: 
The state of the art of producing alveolar epithelial cells from various somatic cells forced to express an NK2 homeobox family gene and a Fox family gene, or further forced to express Gata family gene was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass producing alveolar epithelial cells from various somatic cells, derived from numerous different organisms, forced to express an NK2 homeobox family gene and a Fox family gene, or further forced to express Gata family gene.  The somatic cells include fibroblast, keratinocyte, pancreatic beta cell, neuron, oligodendrocyte, astrocyte, hepatocyte, hepatic stem cell, cardiomyocyte, skeletal muscle cell, smooth muscle cell, hematopoietic cell, osteoclast, osteoblast, pericyte, vascular endothelial cell and schwann cell etc.  

The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses fibroblasts derived from a mouse fetus were used as somatic cells.  The Surfactant Protein C (Sftpc) gene and Secretoglobin Family 1A Member 1 (Scgb1a1) gene are markers for alveolar epithelial cells.  Introduction of 14 types of genes in Table 1 into fibroblast results in 2000 times expression of Sftpc gene and 300 times expression of Scgb1a1 gene as compared to control (Example 1, [0042]-[0046]).  NKX2-1 gene is essential for differentiation-induction from fibroblasts to alveolar epithelial cells (Example 2, [0049]).  When a Foxa1 gene, a Gata6 gene and the like were introduced in combination with the NKX2-1 gene into the fibroblasts, the expression levels of Sftpc gene and Scgl1a1 gene are increased (Example 3, [0052]).  Combination of NKX2-1 gene + (Foxa1 gene and/or Foxa2 gene) + Gata6 gene resulted in increased expression of Sftpc gene and Scgl1a1 gene as compared to control (Example 4, [0054]-[0055]).  An SPC-GFP mouse is a transgenic mouse into which a construct comprising a GFP gene linked downstream of an SPC (Sftpc) gene promoter is introduced.  NKX2-1 gene + Foxa1 gene + Foxa2 gene + Gata6 gene were introduced into fibroblasts of the SPC-GFP mouse, followed by 2D and 3D culturing of the fibroblasts.  GFP-fluorescence-positive cells were observed 14 days after the gene introduction, and a structure called a lamellar body, a characteristic structure of type II alveolar epithelial cells, is present in the GFP-fluorescence-positive cells.  The cells derived from somatic cells were morphologically alveolar epithelial cells.  The presence of the dexamethasone and FGF family proteins was considered to be particularly important to obtain the GFP-fluorescence-positive cells (Example 6, [0060]-[0066]).  Cells derived from somatic cells include both type I alveolar epithelial cells and type II alveolar epithelial cells ([0076]).
The specification fails to provide adequate guidance and evidence for how to produce alveolar epithelial cells from various somatic cells, derived from numerous different organisms, forced to express an NK2 homeobox family gene and a Fox family gene, or further forced to express Gata family gene.  

The unpredictable nature of the art:
The claims encompass producing alveolar epithelial cells from various somatic cells, derived from numerous different organisms, forced to express an NK2 homeobox family gene and a Fox family gene, or further forced to express Gata family gene.  The somatic cells include fibroblast, keratinocyte, pancreatic beta cell, neuron, oligodendrocyte, astrocyte, hepatocyte, hepatic stem cell, cardiomyocyte, skeletal muscle cell, smooth muscle cell, hematopoietic cell, osteoclast, osteoblast, pericyte, vascular endothelial cell and schwann cell etc., derived from various organisms, such as human, chimpanzee, monkey, sheep, bovine, canine, ovine, feline, mice, rats, squirrels, prairie dogs, ground hogs, other rodents, whales, other mammals, snakes, reptiles, insects, birds, fish, and arthropods etc.  Different somatic cells differ from each other in their molecular and cellular profiles and they differ biochemically and physiologically.  Different somatic cells derived from different organisms differ dramatically in their abilities to be reprogrammed into alveolar epithelial cells.  
It was unpredictable before the effective filing date of the claimed invention to produce alveolar epithelial cells from various somatic cells, derived from numerous different organisms, forced to express an NK2 homeobox family gene and a Fox family gene, or further forced to express Gata family gene. 
Li et al., 2014 (Journal of Hematology & Oncology, 7:50, p. 1-18) discuss cell types and approaches used for generating induced pluripotent stem cells.  Currently, iPSCs can be generated without c-Myc and Klf4 oncogenes, and non-viral delivery integration-free chemically mediated reprogramming methods have been successfully employed with relatively satisfactory efficiency (e.g. Abstract).  “Studying the strategy of iPSC production is different in different species due to practical and ethical concerns”.  iPSCs from MEF could generate “all-iPSC mice” following injection into tetraploid blastocysts, thereby satisfying the most stringent criterion of pluripotency.  The same procedures cannot be applied to hiPSCs, which must rely on embryonic bodies and teratomas as the most stringent tests (e.g. bridging p. 2, right column, last paragraph and p. 3, left column, 1st paragraph).  “The efficiencies of iPSC induction from a single tissue of origin are different when using different technologies.  It is hard to accurately correctly compare induction efficiency of different methods given difference in their experimental settings”.  The efficiency of iPSC induction from a single tissue origin is higher in mice than in human, decreasing the number of transgenes with the same methods would reduce the induction efficiency by orders of magnitude, non-integration methods are much less efficient than integration methods, and certain chemicals and microRNAs can markedly improve the efficiency (e.g. p. 3, left column, last paragraph).  “There is still no consensus regarding the preferred tissue from which to harvest donor cells for iPSC reprogramming… Different cell sources are associated with distinct advantages and disadvantages” (e.g. p. 4, right column, 2nd paragraph).  It is unclear if dermal papilla cells are a good source for reprogramming because the growth and quality of hair follicles depend on age, genotype, and medical conditions of the human donors.  “Blood cells are among the most favorable cell types for iPSC induction, but their development has thus far been disappointing” (e.g. p. 5, left column, 2nd and 3rd paragraph).  Parent cells of different tissue origins have different efficiencies of iPSC production (e.g. p. 5, right column, last paragraph).  Parent cells of different tissue origins require a different number of exogenous factors.  Mouse and human fibroblasts can be reprogrammed into iPSCs in the absence of the c-Myc retrovirus, although their efficiency is as low as <0.001%, and c-Myc plays a much smaller role in the generation of iPS-Hep and iPS-Stm cells than in iPS-fibroblasts (e.g. p. 6, left column, 2nd paragraph).  It is apparent that different species origin of parent cells, different tissue origin of parent cells, the age of the donor, and different type of parent cells would have different efficiencies of iPSC production from those parent cells, and different methods of producing iPSC from a single tissue origin can result in different iPSCs and parent cells of different tissue origins require a different number of exogenous factors.
Sommer et al., 2013 (J. Cell. Physiol., Vol. 228, p. 267-275) points out that “twenty-four transcription factors were selected and overexpressed in mouse embryonic fibroblasts containing a neomycin-resistance gene downstream the Fbx15 promoter.  Combinational expression of only four factors, Oct4, Klf4, Sox2 and c-Myc, resulted in the emergence of G418-resistant ESC-like colonies” (e.g. p. 267, right column, last paragraph).  In reprogramming strategy to produce iPSC, the piggyback system has the drawbacks of overall low efficiency, the need for a laborious screening before and after transposon removal and the potential risk of genotoxic effects that limited its generalized applicability (e.g. p. 269, bridging left and right column).  Regarding the use of self-replicating selectable episomes and minicircle vectors for reprogramming human somatic cells, there are two major disadvantages including the extremely low efficiency (3-6 colonies per million cells) and the use of the SV40LT oncoprotein in the reprogramming cocktail (e.g. p. 269, right column, last paragraph).  Sommer also reports that “variations in the endogenous expression of a reprogramming factor and epigenetic differences among the various cell types may, to some extent, have an effect on their amenability to reprogramming.  Within a particular lineage, the reprogrammability appears to be inversely correlated with the differentiation status, with terminally differentiated B and T cells producing less iPSC colonies than hematopoietic stem and progenitor cells… reprogramming of certain cell types may be challenging when suitable protocols for the isolation and expression of primary cells to an adequate number (typically 1x105 to 1x106) are lacking (e.g. p. 270. Right column, 2nd paragraph).  It is apparent that not all transcription factors can be used to reprogram somatic cells into iPSC and only a few core transcription factors are capable of reprogramming somatic cells into iPSC.  Different reprogramming technologies have their own limitations and challenges.  For example, the piggyback system has the drawbacks of overall low efficiency, the need for a laborious screening before and after transposon removal and the potential risk of genotoxic effects.  The self-replicating selectable episomes and minicircle vectors for reprogramming human somatic cells have two major disadvantages including the extremely low efficiency (3-6 colonies per million cells) and the use of the SV40LT oncoprotein in the reprogramming cocktail.  Further, variations in the endogenous expression of a reprogramming factor and epigenetic differences among the various cell types may have an effect on their amenability to reprogramming, and reprogramming of certain cell types may be challenging when suitable protocols for the isolation and expression of primary cells to an adequate number (typically 1x105 to 1x106) are lacking.  Different types of somatic cells have different levels of endogenous expression of reprogramming factors and epigenetic differences and they have different potentials or have no capability to be reprogrammed into iPSC.
Zhang et al., 2012 (Cell Cycle, Vol. 11, No. 24, p. 1-9) discussed roadblocks in iPSC reprogramming engineering, such as the inefficiency of the process, tumorigenicity and heterogeneity of the generation (e.g. Abstract).  Although some cells are easily converted to pluripotent cells, iPSC engineering is plagued by low efficiency and high heterogeneity.  Some core transcription factors (TF) induce tumor formation.  When TF Glisl was chosen as a reprogramming factor to replace c-Myc, incompletely reprogrammed human cells were observed (e.g. p. 1, right column, last paragraph, p. 2, left column, 1st paragraph).  iPSC generation efficiency was reduced with the decreasing number of TFs.  “By observing 16 stoichiometric combinations of OSKM transduced by lentiviral vectors in mouse embryonic fibroblast (MEF)-derived iPSCs, the combination of a high Oct4 level and moderate levels of Sox2 and Klf4 reportedly conferred the best efficiency and differentiation capacity.  These results suggest that the dosage and proportions of pluripotency factors are critical in iPSC engineering.  The overexpression of transcription factors directly or indirectly contributes to incomplete or heterogenetic conversion (e.g. p. 2, bridging left and right columns).  It is apparent that iPSC engineering is plagued by low efficiency and high heterogeneity, iPSC generation efficiency was reduced with the decreasing number of TFs, and the dosage and proportions of pluripotency factors are critical in iPSC engineering.  The type of somatic cells used, the number of reprogramming factors or transcription factors used, and the type of reprogramming factors used have to be considered individually to determine if the somatic cells can be reprogrammed into induced pluripotent stem (iPS) cells.  
Further, Su et al., 2020 (Journal of Animal Science, Vol. 98, No. 11, p. 1-15) reports that “Although much progress has been made toward the generation of PSCs from these species, major obstacles remain precluding the exclamation of the establishment of bona fide iPSCs.  The most prominent of them remain the inability of these cells to silence exogenous reprogramming factors, the obvious reliance on exogenous factors for their self-renewal, and the restricted development potential in vivo” (e.g. Abstract).  “The failed transgene silencing, which is a reflection of inadequate activation of the endogenous pluripotent network in these reprogrammed cells, shall be one of the major problems to be addressed in future studies.  There is a sharp contrast between the iPSCs derived from farm animals and humans or mice regarding the silencing of transgenes using similar reprogramming approaches, which indicates that unique and potentially species-specific requirements are yet to be met for the complete reprogramming from farm animal somatic cells” (e.g. p. 9, right column, last paragraph, to p. 10, left column, 1st paragraph).  “Thus far, the generation of bona fide iPSCs from farm animals still remains unachieved.  A thorough evaluation of the epigenomic difference between farm animal iPSCs, ESCs, and/or the ICM in embryos, including the DNA and histone methylation and acetylation status for pluripotent and lineage commitment genomic loci would provide valuable insights into the establishment of complete reprogramming” (e.g. p. 10, left column, 2nd paragraph).
Transdifferentiation from one somatic cell to alveolar epithelial cell is similar to the reprogramming of somatic cells into iPSCs.  The problems and obstacles discussed above regarding reprogramming somatic cell into iPSCs also apply to the transdifferentiation from one somatic cell to alveolar epithelial cell.  Different somatic cells differ from each other in their molecular and cellular profiles and they differ biochemically and physiologically.  Different somatic cells derived from different organisms differ dramatically in their abilities to be reprogrammed into alveolar epithelial cells.  It was unpredictable before the effective filing date of the claimed invention to produce alveolar epithelial cells from various somatic cells, derived from numerous different organisms, forced to express an NK2 homeobox family gene and a Fox family gene, or further forced to express Gata family gene somatic cells. 
In addition, the claims fail to recite what would be the cell specific markers of the claimed alveolar epithelial cells.  The alveolar epithelial cells are a type of lung cell and they must have specific cell markers for this specific lung cells to distinguish from other types of cells.  It is unclear what kind of cell markers the claimed alveolar epithelial cells have.  Different types of somatic cells derived from different organisms can be reprogrammed into different types of alveolar epithelial cells having diverse cell markers.  The specification only discloses the preparation of mouse alveolar epithelial cells expressing Sftpc gene and Scgl1a1 gene.  The specification fails to provide adequate guidance and evidence for the preparation of alveolar epithelial cells expressing various sets of cell markers from various somatic cells derived from different organisms other than the disclosed mouse alveolar epithelial cells expressing Sftpc gene and Scgl1a1 gene.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to identify and isolate numerous different somatic cells from numerous different organisms, such as human, monkey, chimpanzee, bovine, sheep, horse, dogs, cats, mice, rats, squirrels, prairie dogs, other rodents, whales, other mammals, fish, birds, insects, arthropods, reptiles and snakes etc., isolation and identification of different NK2 homeobox family genes, Fox family genes and Gata family genes, introduction of the NK2 homeobox family genes, Fox family genes and Gata family genes sequences into the somatic cells to prepare genetically modified somatic cells, trial and error experimentation to culture the genetically modified somatic cells to produce alveolar epithelial cells, trial and error experimentation to determine the phenotype of the generated alveolar epithelial cells, and trial and error experimentation to characterize and verify the identity of the generated alveolar epithelial cells.
For the reasons set forth above, one skilled in the art before the effective filing date of the claimed invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working examples provided, the level of skill which is high, the amount of experimentation required, and the breadth of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Docherty et al., 2015 (WO 2015/173578 A1).
Claims 1-2 and 5 are directed to a kit comprising an NK2 homeobox family gene expression vector and a Fox family gene expression vector.  Claim 2 further comprises a Gata family gene expression vector.  Claim 5 specifies the Fox family gene is Foxa1 gene or Foxa2 gene.
Docherty teaches a method of producing an expanded population of pancreatic cells by providing a starting pancreatic cell population, culturing the starting pancreatic cell population under a first condition to promote expansion and dedifferentiation of the starting pancreatic population, and culturing the cells under a second condition to induce redifferentiation (e.g. claim 1).  The second condition comprises treating the cells with one or more exogenous factors selected from the list consisting of Foxa1, Foxa2, PDX1, NGN3, PAX4, MAFA, NKX6.1, NKX2.2, NEUROD1, PAX6, IA-1 and GATA4 or a nucleic acid which expresses any of these (e.g. claim 11).  Docherty also teaches a kit for performing the method, comprising (i) KLF4 or a nucleic acid encoding therefore and (ii) one or more transcription factors selected from Foxa1, Foxa2, PDX1, NGN3, PAX4, MAFA, NKX6.1, NKX2.2, NEUROD1, PAX6, IA-1 and GATA4 or nucleic acid encoding therefore, (iii) written instructions for use in said method (e.g. claim 26).  The one or more exogenous factors would encompass Foxa1, Foxa2, NKX6.1, NKX2.2 and GATA4.  The nucleic acid is considered an expression vector.  Thus, claims 1-2 and 5 are anticipated by Docherty.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632